Case 0:20-cv-60416-AMC Document 110-32 Entered on FLSD Docket 08/13/2021 Page 1 of
                                       11




                   EXHIBIT 126
Case 0:20-cv-60416-AMC Document 110-32 Entered on FLSD Docket 08/13/2021 Page 2 of
                                       11


                                                                      Page 1

   1                     UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
   2
                           CASE NO. 0:20-CV-60416-AMC
   3
   4      TOCMAIL INC., a Florida
          corporation,
   5
                          Plaintiff,
   6
          vs.
   7
          MICROSOFT CORPORATION, a
   8      Washington corporation,
   9                   Defendant.
  10      _______________________________/
  11
                                        March 17, 2021
  12                                    12:04 p.m. - 6:20 p.m.
  13
  14
                      VIDEOTAPED DEPOSITION OF JASON ROGERS
  15
                          TAKEN VIA ZOOM TELECONFERENCE
  16
  17
  18           Taken on behalf of the Defendant before
  19      Alice J. Teslicko, RMR, Notary Public in and for the
  20      State of Florida at Large, pursuant to an Amended
  21      Notice of Taking Video-Taped Deposition in the above
  22      cause.
  23
  24
  25

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-32 Entered on FLSD Docket 08/13/2021 Page 3 of
                                       11


                                                                      Page 2

   1      APPEARANCES VIA TELECONFERENCE:
   2
                 JOHNSON & MARTIN, P.A.
   3             BY: JOSHUA D. MARTIN, ESQ.
                 500 W. Cypress Creek Road, Suite 430
   4             Fort Lauderdale, FL 33309
                 (954) 790-6699
   5             josh.martin@johnsonmartinlaw.com
                 Attorneys for the Plaintiff
   6
   7             GREENBERG TRAURIG, LLP
                 BY: MARY-OLGA LOVETT, ESQ.
   8                  KYLE DUGAN, ESQ.
                      EVELYN COBOS, ESQ.
   9             1000 Louisiana Street, Suite 1700
                 Houston, TX 77002
  10             (713) 374-3541
                 lovettm@gtlaw.com
  11             duganky@gtlaw.com
                 cobose@gtlaw.com
  12             Attorneys for the Defendant
  13
  14             Also Present:    Michael Wood
                                  Cameron Roth
  15                              Rachel Hymel
                                  Aaron Wolke
  16                              Alan Paller - Videographer
  17                                   - - -
  18
  19
  20
  21
  22
  23
  24
  25

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-32 Entered on FLSD Docket 08/13/2021 Page 4 of
                                       11


                                                                      Page 3

   1                                  I N D E X
   2      WITNESS                                                    PAGE
   3
   4      JASON ROGERS
   5      Direct Examination by Mr. Martin                               9
   6      Cross Examination by Ms. Lovett                             150
   7      Certificate of Oath                                         158
   8      Errata Sheet                                                162
   9      Attorneys' Eyes Only Portions
  10       - Page 57/Line 15 to Page 69/Line 13
  11       - Page 115/Line 4 to Page 117/Line 8
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-32 Entered on FLSD Docket 08/13/2021 Page 5 of
                                       11


                                                                      Page 4

   1                          PLAINTIFF'S EXHIBITS
   2      EXHIBIT              DESCRIPTION                           PAGE
   3
   4      Exhibit     1     Email chain dated 5/9/2018                 18
   5      Exhibit     2     Email chain dated 5/18/2018                39
   6      Exhibit     3     Office 365 Field Advisory                  42
   7      Exhibit     4     Office 365 Field Advisory                  43
                            Text File
   8
          Exhibit 5         Email chain dated                          46
   9                        10/22/2020
  10      Exhibit 6         Microsoft web page -                       55
                            "Tutorial: Create a
  11                        Site-to-Site Connection in
                            the Azure Portal"
  12
          Exhibit 7         Document entitled "Live                    58
  13                        Forensic Browsing"
                            (ATTORNEYS' EYES ONLY)
  14
          Exhibit 8         Diagram entitled "Sonar                    65
  15                        Environment"
  16      Exhibit 9         PowerPoint entitled                        69
                            "Sandbox Anti-Evasion Plan
  17                        Review - March 2020"
                            (ATTORNEYS' EYES ONLY)
  18
          Exhibit 10        Email chain dated 4/4/2020                 72
  19                        (ATTORNEYS' EYES ONLY)
  20      Exhibit 11        Page from Microsoft website                77
                            entitled "HTTP Status
  21                        Codes"
  22      Exhibit 12        PowerPoint entitled "Sonar                 80
                            Phish Anti-Evasion Update -
  23                        9/12/2018"
  24      Exhibit 13        Email chain dated 6/28/2018                87
  25

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-32 Entered on FLSD Docket 08/13/2021 Page 6 of
                                       11


                                                                       Page 5

   1                   PLAINTIFF'S EXHIBITS - CONTINUED
   2      EXHIBIT             DESCRIPTION                       PAGE
   3
   4      Exhibit 14      Email chain dated                       90
                          12/21/2020
   5
          Exhibit 15      Random Server Addresses                 91
   6
          Exhibit 16      Power Point entitled                    93
   7                      "Anti-Spam MSR - January
                          2018"
   8
          Exhibit 17      Email chain dated 8/28/2020             98
   9
          Exhibit 18      Email chain dated 7/26/2017            105
  10
          Exhibit 19      Excerpt from Exhibit 18                107
  11                      reprinted on separate
                          document
  12
          Exhibit 20      Power Point entitled                   111
  13                      "Threat Protection MBR -
                          August 2018"
  14
          Exhibit 21      Email from Amar Patel dated            116
  15                      9/9/2019
  16      Exhibit 22      Power Point entitled                   117
                          "Threat Protection MBR -
  17                      September 2019"
  18      Exhibit 23      Email chain dated                      119
                          10/30/2020
  19
          Exhibit 24      Defendant's Expert                     121
  20                      Disclosure
  21      Exhibit 25      "Office 365 Advanced Threat            123
                          Protection - Frequently
  22                      Asked Questions - Updated
                          5/11/2018"
  23
          Exhibit 26      Copy of Microsoft web page             131
  24                      entitled "Increase Threat
                          Protection"
  25

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-32 Entered on FLSD Docket 08/13/2021 Page 7 of
                                       11


                                                                      Page 6

   1                   PLAINTIFF'S EXHIBITS - CONTINUED
   2      EXHIBIT             DESCRIPTION                            PAGE
   3
          Exhibit 27        Copy of Microsoft blog                    133
   4                        entitled "How Office 365
                            Learned to Reel in Phish" -
   5                        10/17/2018
   6      Exhibit 28        Video excerpt from                        136
                            Microsoft Ignite -
   7                        "Understand How Microsoft
                            Protects you Against Spoof,
   8                        Phish, Malware, and Spam
                            Emails"
   9
          Exhibit 29        Microsoft Blog - "Schooling               141
  10                        a Sea of Phish Part 3"
                            dated 4/11/2018
  11
          Exhibit 30        Excerpt of Microsoft video                143
  12                        entitled "Advanced Threat
                            Protection for your Office
  13                        365 Environment"
  14      Exhibit 31        Email chain dated 4/26/2016               146
  15      Exhibit 33        Email from Pragya Pandey                  148
                            dated 5/29/2019
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-32 Entered on FLSD Docket 08/13/2021 Page 8 of
                                       11


                                                                     Page 11

   1             A    No, I'm part of the product group.          So my
   2      main interaction with the marketing department would
   3      be through our PMM, our product marketing manager.              So
   4      there is kind of the marketing liaison to a specific
   5      product group.
   6             Q    So the product group is separate from the
   7      marketing group, which is separate from the
   8      engineering group; is that correct?
   9             A    The program managers and engineers would
  10      make up the product group.         So we would both be part
  11      of the product group.       The PMM would be part of the
  12      marketing organization, but a specific PMM is kind of
  13      attached to a product.
  14             Q    How many people are on your team?
  15             A    So my specific experiences and growth team
  16      is myself plus seven other PMs.
  17             Q    Are they all lateral with you in terms of
  18      within the company or do you oversee them or does
  19      anyone oversee you?
  20             A    Yeah, so the seven PMs report to me and then
  21      I report to Girish Chander, the group program manager,
  22      and then I have -- there are two peer groups that also
  23      report to Girish.      We've designated them the
  24      pre-breach and the post-breach team.
  25                  So the pre-breach team is the team that's

                                   Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 110-32 Entered on FLSD Docket 08/13/2021 Page 9 of
                                       11


                                                                     Page 90

   1      we reviewed some of those future investments.
   2             Q    But specifically when he says that, "The
   3      goal is to make sandboxing services indistinguishable
   4      from a random viewer," so how would specifically
   5      making sandboxing services indistinguishable for a
   6      random viewer combat most methods of evasion?
   7             A    I think they're talking specifically about
   8      IP-based evasions here.        So, you know, it's all the
   9      same ways we've been talking about; by creating a
  10      situation where the sandbox is indistinguishable from
  11      the target either because we're proxying the Sandbox
  12      or because the target is browsing from the same
  13      environment as the sandbox.
  14                  Then either the -- you know, they couldn't
  15      evade the sandbox without evading the target.             Either
  16      that or the sandbox becomes indistinguishable from the
  17      target.
  18                  MR. MARTIN:     Aaron, can you put on the next
  19             pdf, the random servers, please.
  20                  (Whereupon a document/item was marked for
  21             identification as Plaintiff's Exhibit 15.)
  22             Q    So we're going to put up an example -- just
  23      to kind of walk through a diagram to assess kind of
  24      what we're talking about on this issue.
  25                  MS. LOVETT:     And I'll just -- we've seen

                                    Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-32 Entered on FLSD Docket 08/13/2021 Page 10 of
                                       11
Case 0:20-cv-60416-AMC Document 110-32 Entered on FLSD Docket 08/13/2021 Page 11 of
                                       11
